Citation Nr: 0520057	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  01-08 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 70 percent for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Atty.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to January 1975, June 1975 to June 1978, and 
from August 1985 to September 1998.  This matter initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a September 2001 rating decision (which granted service 
connection and a 50 percent rating for bipolar disorder) by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  In an April 2004 decision the 
Board increased the rating for the bipolar disorder to 70 
percent.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), and the 
case is now before the Board on remand from the Court.  
Pursuant to a January 2005 Joint Motion for Remand by the 
parties, the Court vacated the Board's April 2004 decision in 
part (that part which denied a total rating), and remanded 
the case for action consistent with the Joint Motion.  The 
veteran (without giving cause) failed to appear for a hearing 
before the Board (requested by his attorney on his behalf) 
scheduled on June 14, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion by the parties essentially holds that the 
Board should determine whether the appellant has "total 
occupational and social impairment due to his bipolar 
disorder symptoms that would warrant a 100 percent rating 
under 38 C.F.R. § 4.130, DC [Diagnostic Code] 9432."  See 
page 3 of joint motion.  

In a June 2005 letter, the appellant's attorney advised the 
Board that the veteran was awarded Social Security 
Administration (SSA) disability benefits.  Medical records 
considered in the adjudication of the SSA claim are not 
associated with his claim files, and there is no indication 
of an attempt to obtain such records.  Such records may 
contain information pertinent to the instant claim; VA is 
required to obtain them.  

The veteran was last afforded a VA mental disorders 
examination in May 2001.  The record is devoid of any VA or 
private psychiatric treatment records subsequent to the May 
2001 VA examination.  If such records exist, they would have 
bearing on the claim, and should be associated with the 
record.  

As the instant appeal is from the initial rating assigned 
with the grant of service connection, the entire period since 
the grant of service connection is at issue, and the 
possibility of "staged ratings" must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran has 
not been examined by VA since May 2001, and since there are 
no recent treatment records available, there is no basis for 
assessing the extent of current disability due to the bipolar 
disorder.  Consequently, a contemporaneous VA examination is 
indicated.  The Board is charged with determining whether the 
veteran has "total occupational and social impairment due to 
his bipolar disorder symptoms"; without extensive medical 
records, a social and industrial survey is necessary to 
obtain evidence that would permit an informed determination 
on such question.  [In this regard it is noteworthy that 
pursuant to the Court-endorsed Joint Motion, the decision of 
the Board assigning a 70 percent rating for the bipolar 
disorder is final based on the evidence then of record, (See 
38 U.S.C.A. § 7104) and that the questions remaining before 
the Board are entitlement to a total rating for the bipolar 
disorder, and whether "staged ratings" are warranted for 
any periods not considered in the previous adjudications, to 
include the April 2004 Board decision.]  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of the 
complete medical records considered by 
SSA in its adjudication of the veteran's 
claim for SSA disability benefits.  

2.  The RO should ask the veteran to 
identify all sources of psychiatric 
treatment he received since May 2001, 
then, with his assistance, obtain 
complete treatment records from all 
sources identified.

3.  The RO should also arrange for a 
social and industrial survey to ascertain 
the level of social and industrial 
impairment resulting the veteran's 
bipolar disorder.  The examiner should 
ascertain how the veteran passes his day, 
the extent of his social activities and 
what he does for leisure, and the extent 
of his functional impairment and his 
interrelationships with others.  It 
should also be ascertained when the 
veteran last worked; what was the nature 
of that employment; and what was the 
reason for the termination of that 
employment.

4.  The RO should then arrange for the 
veteran to be afforded a VA examination 
by a psychiatrist to ascertain the 
current severity of his bipolar disorder.  
The veteran's claim folders should be 
available to the examiner for review in 
conjunction with the examination.  All 
findings must be reported in detail.  The 
examiner must be furnished a copy of the 
General Rating Formula for Mental 
Disorders, and must comment as to the 
presence or absence of each symptom in 
the criteria for a 100 percent rating (or 
of any symptoms of equivalent gravity), 
and if present, the frequency and 
severity of such symptom.  The examiner 
should also specifically offer an opinion 
as to whether symptoms of the veteran's 
bipolar disorder are of such severity as 
to result in total occupational and 
social impairment.  The examiner should 
explain the rationale for all opinions 
given.

5.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case (SSOC), and give 
the veteran and his attorney the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The purpose of this remand is to comply with the mandates of 
the Court's January 2005 Order.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


